Citation Nr: 1825990	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  09-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for posttraumatic osteoarthritis of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan M. Estes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  In December 2012, the Board remanded the case for additional development.  

In February 2016, the Board denied the Veteran's claims for an increased rating for his right knee disability and entitlement to a total disability rating based on individual unemployability (TDU). Thereafter, the Veteran appealed such decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2017, the Court issued a Memorandum Decision, which vacated and remanded the Board's February 2016 decision only to the extent that it denied an increased rating for the Veteran's right knee disability.  In this regard, the Court specifically noted that, because the Veteran did not present any argument concerning the denial of TDIU, he has abandoned this issue on appeal and, as such, the Court dismissed the appeal as to this issue.  


FINDING OF FACT

For the entire appeal period, the Veteran's right knee symptomatology, to specifically include pain (even in the absence of motion), weakness, stiffness, fatigue, buckling, swelling, and tenderness, is contemplated by his current 20 percent rating assigned for posttraumatic osteoarthritis of the right knee and 10 percent rating assigned for post-operative lateral meniscectomy of the right knee. 



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for posttraumatic osteoarthritis of the right knee are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5010-5260 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the September 2017 Memorandum Decision was narrow in scope.  Specifically, the Court did not disturb the Board's February 2016 findings with regard to the VA's duties to notify and assist.  Additionally, the Court did not disturb the Board's finding that higher ratings for the Veteran's right knee were not warranted under DCs 5260 and 5257.  Rather, the sole inadequacy in the February 2016 Board decision identified by the Court was the Board's perceived failure to provide adequate reasons and bases addressing why the Veteran's reported right knee symptomatology, to specifically include swelling and tenderness, were contemplated by his currently assigned ratings, and why a separate rating under DC 5259 would constitute pyramiding.  In regard to the former matter, the Court noted that the Veteran argued that the Board did not discuss whether certain symptoms that he experienced ("pain (in the absence of motion), weakness, stiffness, fatigue, buckling, swelling and tenderness") warrant a separate 10 percent rating under DC 5259.  While the Court found that the Board adequately explained that some of the symptoms identified by the Veteran (weakness, stiffness, and buckling) were compensated under DCs 5257 and 5260, the Court found that the Board did not address others symptoms (swelling  and tenderness).  Nonetheless, the Court remanded the case in order for the Board to provide an adequate statement of reasons or bases addressing all the Veteran's symptomatology.

While the appeal to the Court was decided in a Memorandum Decision, a case governing matters remanded to the Board by virtue of joint motions for remand is instructive as to the Board's duty to discuss aspects of the prior decision that are undisturbed by the Court's ruling.  In this regard, "when an attorney agrees to a [JMR] based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion, see Forcier [v. Nicholson, 19 Vet. App. 414,] 426 [(2006)], and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed."  Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014), (vacated on other grounds sub nom. Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015).  Here, neither the Veteran nor his representative has raised any challenge or issue beyond those addressed in the Memorandum Decision.  Based on the foregoing, and in the interest of administrative efficiency, the Board will proceed by addressing only that aspect of its February 2016 decision that the Court identified as inadequate.  Id.

The Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).  The Board has done so here, explicitly considering the issues addressed by the Memorandum Decision in the discussion below.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007)..

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, even in the absence of arthritis.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  In this regard, 38 C.F.R. § 4.59 requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  Further, 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).

The Veteran's right knee posttraumatic osteoarthritis is currently rated as 20 percent disabling under the criteria of DCs 5010-5260 for arthritis resulting in limitation of flexion.  He is also separately rated for post-operative lateral meniscectomy as 10 percent disabling under the criteria of DC 5257 for slight lateral instability of the knee.  As above, the only issue before the Board is whether a separate rating under DC 5259 is warranted for the Veteran's right knee symptomatology, to specifically include swelling and tenderness of the right knee.

For traumatic arthritis, DC 5010 directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion is noncompensable under the appropriate DCs, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1.

Limitation of flexion of the knee is contemplated in 38 C.F.R. § 4.71a, DC 5260.  DC 5260 provides for a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  Additionally, DC 5257, for other impairment of the knee, provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

The Court has recently held that the Rating Schedule does not prohibit separate evaluations under DC 5257 for subluxation, DC 5260 or 5261 for limitation of motion, and a separate rating for meniscal impairment, including DC 5259.  Lyles v. Shulkin, No. 16-0994, 2017 U.S. App. Vet. Claims LEXIS 1704 (Vet. App. Nov. 29, 2017).  DC 5259 provides that a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

After reviewing the evidence of record, the Board finds that a separate rating for the Veteran's posttraumatic osteoarthritis under DC 5259 is not warranted as such a rating would result in compensating the Veteran twice for the same symptomatology.  In this regard, the Veteran's symptoms, to specifically include pain (even in the absence of motion), weakness, stiffness, fatigue, buckling, swelling, and tenderness, are wholly contemplated by his currently assigned ratings under DCs 5257 and 5010-5261.  As above, the September 2017 Memorandum Decision found that the Board adequately explained that some symptoms (weakness, stiffness, and buckling) identified by the Veteran were compensated under the current ratings.  Furthermore, in the February 2016 decision, the Board further found that the Veteran's pain, pain on movement, and fatigue were likewise contemplated by the 20 percent rating assigned under DC 5010-5261, and the Court did not disturb such finding.  Therefore, the Board will focus its analysis on the two symptoms (tenderness and swelling) the Court found were not adequately explained as currently compensated.  

Initially, the Board notes tenderness and/or swelling was found in the Veteran's right knee on numerous occasions.  See e.g. February 2014 VA Examination Report; February 2008 Physician Statement; March 2013 VA Treatment Record.  However, the presence of such symptoms does not trigger the need to assign any additional ratings as tenderness is a factor of 38 C.F.R. § 4.59 in consideration of painful motion, and swelling is expressly considered as an objective indication of limitation of motion under DC 5003, thus is contemplated by the current ratings.

In regard to the Veteran's reported tenderness, 38 C.F.R. § 4.59 states that "painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints."  The objective manifestation of pain on pressure or manipulation is tenderness. Consequently, tenderness is an objective indication of pain, which itself is a subjective complaint, and thus is a facet of painful motion.  Therefore, the symptom of tenderness is contemplated by the Veteran's currently assigned 20 percent rating for painful motion under DC 5003-5261.

Similarly, the Veteran's swelling is also considered under such rating.  In this regard, DC 5010 pertinent to traumatic arthritis provides that it should be rated pursuant to 5003 for degenerative arthritis.  DC 5003 provides that degenerative arthritis will be rated on a basis of limitation of motion, and that limitation of motion must be objectively confirmed by a finding of, among others, swelling.  Thus, swelling is an objective indicator of limitation of motion, and is thus considered by a rating for limitation of motion.

Therefore, the Veteran's right knee symptomatology, to specifically include pain (even in the absence of motion), weakness, stiffness, fatigue, buckling, swelling, and tenderness, is contemplated by his current 20 percent rating assigned for posttraumatic osteoarthritis of the right knee and 10 percent rating assigned for post-operative lateral meniscectomy of the right knee.  Therefore, higher or separate ratings for such symptomatology are not warranted.  In this regard, while DC 5259 requires only removal of cartilage, which the record clearly reflects the Veteran meets, it also requires that removal be symptomatic, which the Veteran theoretically also meets.  However, the symptoms resulting from his removal of cartilage are already compensated under DCs 5257 and 5010-5260, and thus, assigning a separate rating under DC 5259 would result in improper pyramiding.  38 C.F.R. 
§ 4.14; Esteban, supra.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with regard to such claim.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

Consequently, based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for posttraumatic osteoarthritis of the right knee, to include the assignment of a separate rating under DC 5259.  In reaching such conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance is against such claim, it is not applicable.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.







	(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 20 percent for posttraumatic osteoarthritis of the right knee is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


